Citation Nr: 0808530	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  07-09 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Department of Veterans Affairs (VA) non-
service-connected death pension benefits beginning July 1, 
2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from July 1951 to April 1953.  
He died in May 2006.  The appellant is his surviving spouse.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision and a 
September 2006 determination by the above Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when any action is required on her part.


REMAND

When the appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in April 2007, she requested a 
videoconference hearing before the Board.  Thereafter, in 
correspondence received in July 2007, she requested a hearing 
before the Board in Washington, DC.  By letter in January 
2008, the Board notified the appellant that she was scheduled 
for a March 17, 2008, hearing before the Board in Washington, 
DC. 

A statement from the veteran received in February 2008 
indicates that she actually desires a videoconference hearing 
at the Waco RO.  To accord the appellant due process, she 
should be scheduled for an appropriate Board hearing.  See 
38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the 
appellant to be scheduled for a 
videoconference hearing before the Board 
at her local RO.  The case should then be 
processed in accordance with established 
appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


